                                                                                         FILED 
                                                                                         CLERK 
                                                                                             
                                                                              3/11/2019 2:30 pm
                                                                                             
UNITED STATES DISTRICT COURT                                                     U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK                                                EASTERN DISTRICT OF NEW YORK 
                                                                                 LONG ISLAND OFFICE 
 CIRCUS FRUITS WHOLESALE CORP.,          §
                                         §         C.A. No. 2:19-cv-01373
        Plaintiff                        §
                                         §         ORDER TO SHOW CAUSE
 v.                                      §         WITH TEMPORARY
                                         §         RESTRAINING ORDER
 GOLDEN MANGO SUFFOLK CORP., a §
 New York Domestic Business Corporation; §
 and JIN SHIN BUM, an Individual,        §
                                         §
        Defendants.                      §

       Upon the Affidavit of Silvio Lo Verde, the President of Plaintiff Circus Fruits Wholesale

Corp., and the Attorney Certification Why Notice Should Not Be Required Pursuant To Rule

65(b), and upon the copy of the complaint hereto and pleadings in support, annexed, it is

       ORDERED, that the above-named Defendants show cause before Judge Joan M. Azrack

of this Court, in Room 920 of the United States District Court for the Eastern District of New

York, 100 Federal Plaza, Central Islip, New York 11722 on March 25, 2019 at 1:00 o’clock p.m.,

why an order should not be issued pursuant to Rule 65 of the Federal Rules of Civil Procedure

enjoining the Defendants, their agents, officers, subsidiaries, assigns, and banking institutions,

during the pendency of this action from alienating, dissipating, paying over or assigning any

assets of Golden Mango Suffolk Corp., or its subsidiaries or related companies, except for

payment to Plaintiff, until further order of this Court or until Defendants pay Plaintiff the

aggregate amount of $43,745.00 by cashiers’ check or certified check; and it is further

       ORDERED, that, sufficient reason having been shown therefore, pending the hearing of

Plaintiff’s application for a preliminary injunction, pursuant to Rule 65, Fed. R. Civ. P., the

Defendants, their agents, officers, subsidiaries, assigns, and banking institutions are temporarily
restrained and enjoined, through March 25, 2019, from alienating, dissipating, paying over or

assigning any assets of Golden Mango Suffolk Corp., or its subsidiaries or related

companies, except for payment to Plaintiff, until further order of this Court or until Defendants

pay Plaintiff the aggregate amount of $43,745.00 by cashiers check or certified check; and it is

further

           ORDERED that bond shall be w aived in view of the fact that defendants now hold

$43,745.00 worth of Plaintiff’s assets; and is further

          ORDERED that Plaintiffs serve a copy of this order, together with the papers upon

which it is based and the summons and complaint, by in-person service via process server, and

by Federal Express or other nationally-recognized overnight delivery service upon the defendants

or their counsel on or before March 12, 2019; and it is further

          ORDERED that the parties appear before the Court in Room 920 of the United States

District Court for the Eastern District of New York, 100 Federal Plaza, Central Islip, New York

11722 on March 14, 2019 at 1:00 o’clock p.m. for a status conference;

          ORDERED that answering papers, if any, shall be filed by Defendants by March 21,

2019 at 1:00 p.m.


 DATED: Central Islip, New York
ISSUED: March 11, 2019, 2:30 p.m.
                                                    /s/ (JMA)________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
